Notice of Pre-AIA  or AIA  Status
Claims 1-11 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 11/20/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Amendment
 The amendment filed on October 08, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 3, 4 and 5 are amended.  Claims 6-11 are newly added. In the light of amendment made, the previous 112 rejection for claim 3 is withdrawn. The 101 and 103 rejection is modified in view of the amendments made. See office action.

Response to 101 Arguments
Applicant's arguments filed 10/08/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.

Applicant arguments step 2A Prong I
Just like any one of these numerous examples set forth in the MPEP and in the USPTO eligibility guidelines, here, at least the above-noted features relating to a virtual behavior of the thermal power generation facility and a simulation test of the thermal power generation facility are not things that are accessible nor practically performed by the human mind.


Examiner response
Virtual behavior of the thermal power generation facility and a simulation test of the thermal power generation facility are merely linking the use of judicially excepted subject matter to a particular technological environment fails to amount to significantly more than the judicially excepted subject matter. See MPEP §2106.05(h). Unlike the claims in Example 39 they constituted "an improvement in computer functionality”, the instant application claims 1 is analogous is directed to Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, (Fed. Cir. 2016) (Court found ineligible claims directed towards collecting information, analyzing it, and displaying certain results of the collection and analysis). Specifically, Claims 1 recite storing and collecting/receiving or data gathering of the power generation facility, performing a series of mathematical calculation to determine the process value, assigned a score for the process value when the simulation test condition satisfied a predetermined evaluation condition , and displaying a score for each simulation test condition. 

Applicant arguments Step 2A, Prong 2
Here, the claims recite specific steps that realize an improvement in the user interface for a simulation results evaluation device of a thermal power generation facility — which is patent eligible under Step 2A, Prong Two, as an integration into a practical application. The 2019 Patent Eligibility Guidelines (PEG) identifies patent eligibility when the claim is directed to an improvement in the functioning of a computer, or an improvement to other technology or technical field (see, e.g., 2019 PEG section II.A.2 entitled “Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application” and footnote 25 thereof, citing to MPEP 2106.05(a) and the USPTO’s April 2, 2018 Memorandum about Finjan and Core Wireless). Indeed, in the cited Finjan and Core Wireless 
The same rationale as in Finjan and Core Wireless applies here. The claims are patent eligible under Prong 2 because the claims contain specific features for how the evaluation of simulation results of a thermal power generation facility can be done and displayed so as to improve user efficiency, ease of identifying good test conditions, and accuracy in the simulation test evaluation technological field (see, for example only and not limited thereto, paras. [0021], [0059]-[0062] of the present specification as originally filed). Just like in Core Wireless, the claim recites precise language delimiting the type of data to be displayed (the scores of virtual process values specifically relating to virtual input parameters used as a simulation test condition for simulation tests of the thermal power generation facility) and how to display it (how the scores are derived and how they are displayed), thus improving upon related art user interfaces to improve the efficiency, ease of evaluation, and accuracy in simulation test evaluation technology. For at least these reasons, the claims are patent eligible under Step 2A, Prong 2.

Examiner response
Applicant has not alleged that the claims are directed towards an improvement to any particular computer function. The instant claims are directed towards improvements in simulation results of the thermal power generating facility – not towards computer functions like virus scanning which were involved in Finjan. “The present case is different [from Finajn]: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The instant 


Applicant arguments Step 2B
In addition, it is also submitted that the claims amount to significantly more than the judicial exception itself under Step 2B. For instance, the above-noted features, and the combination of the above-noted features with other claimed features, as a whole are meaningful limitations that evaluate simulation test results in a specific way that overcomes the technological problems described in paragraph [0005]. Such features are not well-known, conventional, nor routine in the simulation test evaluation arts. For at least these further reasons, the claims are patent eligible under §101. Accordingly, withdrawal of these rejections is respectfully requested.

Examiner response
Examiner recognized the following computer functions in the claim that is receiving and storing step are well‐understood, routine, and conventional functions since they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image 




Response to 103 Arguments

Applicant arguments
The primary reference to Murai does not address evaluation of simulation tests. Quite the contrary, Murai merely evaluates performance of a device. The further reference to Kojima does not remedy the deficiencies in the primary reference to Murai. Kojima merely addresses coefficients that are updated for control. Kojima does not teach the use of coefficients in the claimed manner for calculating scores for evaluation of simulation tests. Accordingly, at least the above-noted features are distinctions over the cited references.

Examiner response
Murai teaches evaluation of a simulation test condition for each respective simulation tests (see para 94, 190-192 and fig 14-. For example, the operation plan generator 152 generates an operation plan that minimizes the energy cost, while satisfying the constraining conditions in the operation of the energy-supply plant P (FIG. 1). The evaluation period is the one year of March 31 to April 1, and the time of the horizontal axis represents the period from April 1 to March 31. The curves G61 to G63, the first threshold, and the second threshold shown in FIG. 14 are displayed, for example, by the terminal device 2 (FIG. 7). Each of the curves G61 to G63, respectively, show the time change of the predicted value of integration of net amounts of primary energy consumption, which is the primary energy production.[curves corresponds to the respective simulation test] The energy management apparatus 1 may generate an operation plan regarding the building B so that, for example, the integrated value of net amounts of primary energy consumption is less than a prescribed threshold that is other than zero. This enables the energy management apparatus 1 to make the integrated value of net amounts of primary energy consumption regarding the building B smaller or larger at the end of the evaluation period. For example, even if the condition for granting an award of a subsidy is the net amount of primary energy consumption being at least a prescribed amount, the energy management apparatus 1 can generate an operation plan and control the energy-supplying devices installed in the energy-supply plant P, so as to achieve that condition. The terminal device 2 can display in easy-to-understand form whether or not the condition can be achieved. See para 198-For example, the terminal device 2 may acquire the ZEB evaluation data D10 from the energy management apparatus 1 and display the evaluation result of whether or not the building B can achieve being a ZEB by a character string. Examiner consider the display shows the evaluation of the simulation test results to determine whether the integrated value of net amounts of primary energy consumption regarding the building B satisfies the constraining conditions (prescribed condition). 
As cited in the previous rejection, Murai teaches calculating a score obtained by multiplying the virtual process value by a coefficient(see para 102-116). Examiner consider the net amount of primary energy consumption as the score which is obtained by multiplying the amount of primary energy consumed Ec and 


Claim Rejections - 35 USC §101

7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-4, 6-7 are directed to device or machine, which falls on the one of the statutory category.
Claim: 5, 8-11 is directed method or process, which falls on the one of the statutory category.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?

Claim 1 recites:
the model data storage section, to apply the virtual input parameters to the model data, and to calculate each of virtual process values with respect to each of the virtual input parameters;
to calculate a score obtained by multiplying the virtual process value by a coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and to calculate a score value by the process value obtained by multiplying the virtual process coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range; and
to extract a simulation test condition that satisfies a predetermined evaluation condition based on the calculated score for each of the virtual process values for each of respective simulation tests of the thermal power generation facility;

The above claim steps such as reading the model data, apply virtual input parameters to it and calculating a process value and a score for the various input parameters are something that can be performed mentally using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 

an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility; (it is recited at a high level of generality (i.e., as a general means of gathering layer information), and amounts to mere data gathering (See MPEP2106.05 (g)).
a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; and a test result storage section to store test result data that relate a virtual process value obtained by a simulation test of the thermal power generation facility to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data and merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g);) 
 a display displaying a score list by arraying scores of the respective simulation tests extracted by the evaluation section and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list. (addition of insignificant post extra-solution activity does not amount to an inventive concept, See MPEP2106.05 (g)).
The additional elements of model data storage section, input section, a test result storage section, a score calculation section, a display and an evaluation section are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.05(f))). An evaluation device of a thermal power generation facility, virtual behavior, virtual input parameters and virtual process values amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.05(h)).  Thus, claim 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility; (it is recited at a high level of generality (i.e., as a general means of gathering layer information), and amounts to mere data gathering (See MPEP2106.05 (g)).
a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; and a test result storage section to store test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data and merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)) 
a display displaying a score list by arraying scores of the respective simulation tests extracted by the evaluation section and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list. (addition of insignificant post extra-solution activity does not amount to an inventive concept, See MPEP2106.05 (g)).
The additional elements of model data storage section, input section, a test result storage section, a score calculation section, a display and an evaluation section are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea See MPEP 2106.05(f)).  An evaluation device of a thermal power generation facility, virtual behavior, virtual input parameters and virtual process values amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not 

Claims 2 and 6 further recites wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claims 3 and 7 further recites wherein the score calculation section calculates a score obtained by multiplying the virtual process value included in a non-allowable range provided adjacent only to a sid eof the allowable range different from the  side of the allowable range adjacent to the target range \by a negative coefficient having an absolute value larger than an absolute value of a negative coefficient that is multiplied to the virtual process value included in the allowable range. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claims 4 further recites wherein the evaluation section evaluates whether a result of each of the simulation tests is good based on at least one of a total value of the calculated scores, the minimum value of scores included in the test result data, a total value of scores calculated by multiplying a negative, coefficient, or a deviation of scores included in the test result data or any combination of them. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 5 recites:
applying a plurality of virtual input parameters used in a simulation test of a thermal power generation facility to model data that show virtual behaviors of the thermal power generation facility, and calculating each of virtual process values with respect to each of the virtual input parameters;
calculating a score obtained by multiplying the virtual process value by a coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and calculating a score value by the process value obtained by multiplying the virtual process coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range; and
extracting a simulation test condition that satisfies a predetermined evaluation condition based on the calculated score for each of the virtual process values for each of respective simulation tests of the thermal power generation facility;
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
storing test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); to store data)
displaying on a display a score list by arraying scores of the respective simulation tests extracted by the evaluation section and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list. (addition of insignificant post extra-solution activity does not amount to an inventive concept, See MPEP2106.05 (g)).
Generic computer components such as display is recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). An evaluation device of a thermal power generation facility, virtual behavior, virtual input parameters and virtual process values amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.05(h))  Thus, claim 5 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
storing test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); to store data)
displaying on a display a score list by arraying scores of the respective simulation tests extracted by the evaluation section and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list. (addition of insignificant post extra-solution activity does not amount to an inventive concept, See MPEP2106.05 (g)).
Generic computer components such as display is recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). An evaluation device of a thermal power generation facility, virtual behavior, virtual input parameters and virtual process values amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.05(h))  . Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.





Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



11.           Claims 1-5 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al. (PUB NO: US 20170205452 A1), hereinafter MURAI in view of Kojima et al., (PUB NO: US 20080243358 A1), hereinafter Kojima.


Regarding claim 1
MURAI teaches a simulation results evaluation device to a thermal power generation facility, (see para 23-25 and fig 1- the information processing apparatus according to the present embodiment has a function of calculating the integrated value of the net amounts of  primary energy consumption (production amount) by a plurality of energy-supplying apparatuses(boiler 322) supplying energy to a load. The load refers to a building, structure, facility, or equipment that accepts and consumes energy. See para 53- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices  installed in the energy-supply plant P.), the simulation results evaluation device comprising:

a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; (See para 63-65- The setting input data storage 133 stores the evaluation period data D3, the plant model data D4, and the model parameter data D5. The plant model data D4 indicates the form of the energy-supply plant P (FIG. 1). The plant model data D4, for example, indicates the type and form of connection of the energy-supplying devices of the energy-supply plant P. see para 34- Power receiving equipment 311, PV (photovoltaic) equipment 312, a storage battery 313, a CGS (co-generation system) 321, a boiler 322, a heat tank 323, a air-cooled freezer 331, a water-cooled freezer 332, a cold tank 333, and an absorption freezer 334 are installed inside the energy-supply plant P.)

an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility;(see para 55- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices installed in the energy-supply plant P.  See para 66-69-The model parameter data D5 also includes information indicating, for the PV equipment 312, the energy generation efficiency of which changes in accordance with the meteorological conditions, the energy output value in accordance with meteorological conditions. The energy conversion efficiencies and energy generation efficiency are indexes (performance evaluation indexes) that evaluate the performance of each energy-supplying device.)

a simulation section to read the model data from the model data storage section, to apply the virtual input parameters to the model data, and to calculate each of virtual process values with respect to each of the virtual input parameters; (see para the calculator 153 acquires the evaluation period data D3 and acquires the process data D1 corresponding to the evaluation period indicated by the acquired evaluation period data D3. The calculator 153 also acquires the plant model data D4 and the model parameter data D5. Based on the acquired process data D1, plant model data D4, and model parameter data D5, the calculator 153 calculates the actual value of the amount of primary energy consumption, the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant P (FIG. 1).)

Examiner note: The actual value of the amount of primary energy consumption and the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant as the process value. The process value is based on the input parameters which indicates the details of energy-supplying devices installed in the energy-supply plant P such as the maximum output of energy supplied from each of the energy-supplying devices, and the output energy conversion efficiency with respect to the input energy of each of the energy-supplying devices.

a test result storage section to store test result data that relate a virtual process value obtained by the simulation test of the thermal power generation facility to a virtual input parameter used in the simulation test;(see para 99- The calculator 153 generates the primary energy actual data D6, which includes information indicating the various calculated values and predicted values, and stores the generated primary energy actual data D6 into the calculation result storage 134.)

a score calculation section to calculate a score obtained by multiplying the virtual process value by a coefficient (see para 102-116- The equations used by the calculator 153 to calculate the integrated value of actual net amounts of primary energy consumption and the predicted value of integration of net amounts of primary energy consumption will now be described. The amount of primary energy consumption Ec (d, t) at time t on the d-th day from the start of the evaluation is the sum of the value of the demanded electrical power amount and the freezer electrical power consumption amount multiplied by the primary energy conversion coefficient of electrical power, the value of the boiler gas consumption amount multiplied by the primary energy conversion coefficient of gas, and the value of the cogeneration fuel consumption amount multiplied by the primary energy conversion coefficient of biomass fuel, and is calculated by the following Equation (1-3). The amount of primary energy production Eg (d, t) at time t on the d-th day from the start of the evaluation period is the primary energy value converted from the sum of the amount of electrical power generation by a cogeneration system and the amount of electrical power generation by a solar power system, and is calculated by the following Equation (2).The integrated value EENT (D, T) of the net amounts of primary energy consumption is calculated by the following Equation (3), based on the amount of primary energy consumption Ec (d, t) indicated by Equation (1) and the amount of primary energy production Eg (d, t) indicated by Equation (2). ))and

Examiner note: Examiner consider the net amount of primary energy consumption as the score which is obtained by multiplying the amount of primary energy consumed Ec and produced Eg by the respective coefficient and solving equation 3. The primary energy net production/consumption amount is acquired by reversing the sign (positive or negative) of the net amount of primary energy production/consumption. MURAO teaches finding a score value by multiplying the coefficient with a process value however, it does not teach positive and negative coefficient values. 

an evaluation section to extract a simulation test satisfies a predetermined evaluation condition that is based on the calculated score for each of the virtual process values for each of respective simulation tests of the thermal power generation facility. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the predicted value of integration of net amounts of primary energy consumption indicated, respectively, by the primary energy actual data D6 and primary energy prediction data D9 stored in the computed result storage 134. The prescribed threshold is made to zero for an evaluation is made of whether or not the building B (FIG. 1) can achieve being a ZEB. See also see para 94, 190-192 and fig 14-. For example, the operation plan generator 152 generates an operation plan that minimizes the energy cost, while satisfying the constraining conditions in the operation of the energy-supply plant P (FIG. 1). The evaluation period is the one year of March 31 to April 1, and the time of the horizontal axis represents the period from April 1 to March 31. The curves G61 to G63, the first threshold, and the second threshold shown in FIG. 14 are displayed, for example, by the terminal device 2 (FIG. 7). Each of the curves G61 to G63, respectively, show the time change of the predicted value of integration of net amounts of primary energy consumption, which is the primary energy production.[curves corresponds to the respective simulation test] The energy management apparatus 1 may generate an operation plan regarding the building B so that, for example, the integrated value of net amounts of primary energy consumption is less than a prescribed threshold that is other than zero. This enables the energy management apparatus 1 to make the integrated value of net amounts of primary energy consumption regarding the building B smaller or larger even if the condition for granting an award of a subsidy is the net amount of primary energy consumption being at least a prescribed amount, the energy management apparatus 1 can generate an operation plan and control the energy-supplying devices installed in the energy-supply plant P, so as to achieve that condition. The terminal device 2 can display in easy-to-understand form whether or not the condition can be achieved. See para 198-For example, the terminal device 2 may acquire the ZEB evaluation data D10 from the energy management apparatus 1 and display the evaluation result of whether or not the building B can achieve being a ZEB by a character string. 

Examiner note: Examiner consider the fig 14 curves(G61 to G63) corresponds to the respective simulation test for the evaluation period. Display shows the evaluation of the simulation test results to determine whether the integrated value of net amounts of primary energy consumption regarding the building B satisfies the constraining conditions (prescribed condition). The terminal device 2 can display in easy-to-understand form whether or not the condition can be achieved.


a display displaying a score list by arraying scores of the respective simulation tests extracted by the evaluation section (see para 191 and see fig 13-14- at the point in time where the one-year evaluation period of building B ends, the curve G61 shows the …..the integrated value of net amounts of primary energy consumption be either zero or negative. At the point in time where the one-year evaluation period of building B ends, the curve G62 shows …. integrated value of net amounts of primary energy consumption be no greater than the first threshold. At the point in time where the one-year evaluation period of building B ends, the curve G63 shows the……integrated value of net amounts of primary energy consumption be no greater than the second threshold. see para 196-For example, the display 23 and the display processor 251 of the terminal device 2 may be provided in the energy management apparatus 1. The energy management apparatus 1, for example, may display arbitrary information, based on various data stored in the calculation result storage 134.)

and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list.(see fig 14 and para 196-197- the format of the display by the display 23 of the terminal device 2 is not restricted to that described above. For example, the terminal device 2 may display as, for example, a table, information of the various curves shown in FIG. 3 to FIG. 6, FIG. 9, FIG. 11, FIG. 13, and FIG. 14. For example, the terminal device 2 may display various arbitrary curves as described above in overlapped fashion.)

Examiner note: Examiner consider the highest score (i.e., highest integrated value of net amounts of primary energy consumption) for curve G63 than the other curves that is in the score list (G61 to G63). The G63 curve display format is different from a second display format (G62 or G63) used for displaying other scores (integrated value of net amounts of primary energy consumption)  in the score list. 

However, MURAI does not teach coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.

In the related field of invention, Kojima teaches coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.(see para 112- the command value (FIG. 6A) related to  execution timing of the main injection Mn (injection start timing) is corrected  so as to converge the detection value of the main ignition timing (timing t10) obtained from the output from the cylinder pressure sensor 28 within a  predetermined range (threshold value TH11 to threshold value TH12). See para 123-125-the ignition-timing control execution flag F1 is set to "1" (Step S31).  (2) The correction coefficient K11 updated at Step S24 is not within the predetermined allowable range (first allowable range) (absolute value |K11|&gt;determination value TH13, Step S32), The determination value TH13 is  set in conformance with the case of the above-described threshold values TH11 and TH12 (Step S22 in FIG. 7), or set as a predetermined fixed value.  (3) A correction coefficient K12 updated at Step S34 (described later) is within a predetermined allowable range (second allowable range) (absolute value |K12|.ltoreq.determination value TH14, Step S33. At Step S34, a pilot injection amount controller B22 (second correction means) in FIG. 9 corrects a command value related to the injection amount of the pilot injection Pt (second command value) (more specifically, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side"), so as to move the detection value of the main ignition timing obtained from the output from the cylinder pressure sensor 28 (timing t10) to the delay side or the advance side in the same direction.  That is, when the sign of the correction coefficient K11 is "positive (+)", the injection amount of the pilot injection Pt is amount-reduced corrected so as to move the main ignition timing to the delay side, while when the sign of the correction coefficient K11 is "negative (-)", the injection amount of the pilot injection Pt is amount-increased corrected so as to move the main ignition timing to the advance side.  )

Examiner note: Examiner consider the first allowable range as the predetermined range when the sign of the correction coefficient K11 is "positive (+)", and second allowable range as the allowance range next to the predetermined range when the sign of the correction coefficient K12 is "negative (-)", Correction coefficient is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount). Detection value of the main ignition timing as the process value. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of calculating the integrated value of the net amounts 
of primary energy consumption in a loads as disclosed by MURAI to include coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range as taught by Kojima in the system of MURAI for detecting ignition timing of a main injection Mn (main ignition timing) and using combustion controller for compression-ignition direct-injection engine, applied to an engine system  having a compression ignition engine and a fuel injection valve for direct injection, to control the operation of at least one actuator in the system. (Abstract and para 002, Kojima)



Regarding claim 2 and 6
MURAI does not teach wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range.
Kojima further teaches wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range.(see para 120-125-the update ≦t10≦TH12) with the correction coefficient K11 closer to an confirming value of the basic injection map (Step S12 in FIG. 3) (smaller absolute value |K11| see para 125- At Step S34, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side") Note that the update of the above-described correction coefficient K12 is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount).)

Examiner note: K12 is continuously updated in correspondence with coefficient K11 by cumulatively increasing or reducing (changing) by a predetermined amount such that the absolute value of a negative coefficient K11 in the first allowance range (delay side of the target range or predetermine range) is smaller than an absolute value of a negative coefficient K12 included in the second allowable range.

Regarding claim 3 and 7
MURAI does not teach wherein the score calculation section calculates a score obtained by multiplying the virtual process value included in a non-allowable range provided adjacent only to a side of the allowable range different from the  side of the allowable range adjacent to the target range by a negative 
Kojima further teaches wherein the score calculation section calculates a score obtained by multiplying the virtual process value included in a non-allowable range provided adjacent only to a side of the allowable range different from the  side of the allowable range adjacent to the target range by a negative coefficient having an absolute value larger than an absolute value of a negative coefficient that is multiplied to the virtual process value included in the allowable range. (see para 121-the program to repeatedly perform the series of processing such as processing at Step S24 in FIG. 7 (updating of the correction coefficient K11) and the processing at Step S32 (determining whether or not the correction coefficient K11 is within the predetermined range) is provided. Every time the correction coefficient K11 (and the first command value) becomes out of the allowable range (determined at Step S32), the correction coefficient K11 is returned into the allowable range, thus the main injection timing is automatically converged in the predetermined allowable range (range corresponding to the determination value TH13. See para 125- At Step S34, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side") Note that the update of the above-described correction coefficient K12 is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount).

Examiner note: K12 is continuously updated in correspondence with coefficient K11 by cumulatively increasing or reducing (changing) by a predetermined amount such that the absolute value of a negative coefficient K11 in the allowance range (delay side) is smaller than an absolute value of a negative coefficient K12 included in the non- allowable range. 


Regarding claim 4
MURAI further teaches whether the evaluation section evaluates whether a result of each of the respective simulation tests is good based on at least one of a total value of the calculated scores, the minimum value of scores included in the test result data, a total value of scores calculated by multiplying a negative, coefficient, or a deviation of scores included in the test result data or any combination of them. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the predicted value of integration of net amounts of primary energy consumption indicated, respectively, by the primary energy actual data D6 and primary energy prediction data D9 stored in the computed result storage 134. See para 179-the ZEB possibility evaluator 154 corrects the predicted value of integration of net amounts of primary energy consumption  indicted by the primary energy prediction data D9, based on the integrated  value of actual net amounts of primary energy consumption indicated by the primary energy actual data D6.)

Regarding claim 5
MURAI teaches a simulation results evaluation method executed by a simulation results evaluation device, (see para 23-25 and fig 1- the information processing apparatus according to the present embodiment has a function of calculating the integrated value of the net amounts of  primary energy consumption (production amount) by a plurality of energy-supplying apparatuses(boiler 322) supplying energy to a load. The load refers to a building, structure, facility, or equipment that accepts and consumes energy. See para 53- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices  installed in the energy-supply plant P.), 
applying a plurality of virtual input parameter's used in a simulation test of a thermal power generation facility to model data that show virtual behaviors of the thermal power generation facility, and calculating each of virtual process values with respect to each of the virtual input, parameters; (see para the calculator 153 acquires the evaluation period data D3 and acquires the process data D1 corresponding to the evaluation period indicated by the acquired evaluation period data D3. The calculator 153 also acquires the plant model data D4 and the model parameter data D5. Based on the acquired process data D1, plant model data D4, and model parameter data D5, the calculator 153 calculates the actual value of the amount of primary energy consumption, the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant P (FIG. 1).)

Examiner note: The actual value of the amount of primary energy consumption and the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant as the process value. The process value is based on the input parameters which indicates the details of energy-supplying devices installed in the energy-supply plant P such as the maximum output of energy supplied from each of the energy-supplying devices, and the output energy conversion efficiency with respect to the input energy of each of the energy-supplying devices.

storing test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test;(see para 99- The calculator 153 generates the primary energy actual data D6, which includes information indicating the various calculated values and predicted values, and stores the generated primary energy actual data D6 into the calculation result storage 134.)

calculating a score obtained by multiplying the virtual process value by a coefficient (see para 102-116- The equations used by the calculator 153 to calculate the integrated value of actual net amounts of primary energy consumption and the predicted value of integration of net amounts of primary energy consumption will now be described. The amount of primary energy consumption Ec (d, t) at time t on the multiplied by the primary energy conversion coefficient of electrical power, the value of the boiler gas consumption amount multiplied by the primary energy conversion coefficient of gas, and the value of the cogeneration fuel consumption amount multiplied by the primary energy conversion coefficient of biomass fuel, and is calculated by the following Equation (1-3). The amount of primary energy production Eg (d, t) at time t on the d-th day from the start of the evaluation period is the primary energy value converted from the sum of the amount of electrical power generation by a cogeneration system and the amount of electrical power generation by a solar power system, and is calculated by the following Equation (2).The integrated value EENT (D, T) of the net amounts of primary energy consumption is calculated by the following Equation (3), based on the amount of primary energy consumption Ec (d, t) indicated by Equation (1) and the amount of primary energy production Eg (d, t) indicated by Equation (2). ))and

Examiner note: Examiner consider the net amount of primary energy consumption as the score which is obtained by multiplying the amount of primary energy consumed Ec and produced Eg by the respective coefficient and solving equation 3. The primary energy net production/consumption amount is acquired by reversing the sign (positive or negative) of the net amount of primary energy production/consumption. MURAO teaches finding a score value by multiplying the coefficient with a process value however, it does not teach positive and negative coefficient values. 


extracting a simulation test satisfies a predetermined evaluation condition that is based on the calculated score for each of the virtual process values for each of respective simulation tests of the thermal power generation facility. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the predicted value of integration of net amounts of primary energy consumption indicated, while satisfying the constraining conditions in the operation of the energy-supply plant P (FIG. 1). The evaluation period is the one year of March 31 to April 1, and the time of the horizontal axis represents the period from April 1 to March 31. The curves G61 to G63, the first threshold, and the second threshold shown in FIG. 14 are displayed, for example, by the terminal device 2 (FIG. 7). Each of the curves G61 to G63, respectively, show the time change of the predicted value of integration of net amounts of primary energy consumption, which is the primary energy production.[curves corresponds to the respective simulation test] The energy management apparatus 1 may generate an operation plan regarding the building B so that, for example, the integrated value of net amounts of primary energy consumption is less than a prescribed threshold that is other than zero. This enables the energy management apparatus 1 to make the integrated value of net amounts of primary energy consumption regarding the building B smaller or larger at the end of the evaluation period. For example, even if the condition for granting an award of a subsidy is the net amount of primary energy consumption being at least a prescribed amount, the energy management apparatus 1 can generate an operation plan and control the energy-supplying devices installed in the energy-supply plant P, so as to achieve that condition. The terminal device 2 can display in easy-to-understand form whether or not the condition can be achieved. See para 198-For example, the terminal device 2 may acquire the ZEB evaluation data D10 from the energy management apparatus 1 and display the evaluation result of whether or not the building B can achieve being a ZEB by a character string. 

Examiner note: Examiner consider the fig 14 curves(G61 to G63) corresponds to the respective simulation test for the evaluation period. Display shows the evaluation of the simulation test results to determine whether the integrated value of net amounts of primary energy consumption regarding the building B satisfies the constraining conditions (prescribed condition). The terminal device 2 can display in easy-to-understand form whether or not the condition can be achieved.


displaying on a display a  score list by arraying scores of the respective simulation tests extracted by the evaluation section (see para 191 and see fig 13-14- at the point in time where the one-year evaluation period of building B ends, the curve G61 shows the …..the integrated value of net amounts of primary energy consumption be either zero or negative. At the point in time where the one-year evaluation period of building B ends, the curve G62 shows …. integrated value of net amounts of primary energy consumption be no greater than the first threshold. At the point in time where the one-year evaluation period of building B ends, the curve G63 shows the……integrated value of net amounts of primary energy consumption be no greater than the second threshold. see para 196-For example, the display 23 and the display processor 251 of the terminal device 2 may be provided in the energy management apparatus 1. The energy management apparatus 1, for example, may display arbitrary information, based on various data stored in the calculation result storage 134.)

and displaying a highest score among the arrayed scores in the score list using a first display format that is different from a second display format used for displaying other scores in the score list.(see fig 14 and para 196-197- the format of the display by the display 23 of the terminal device 2 is not restricted to that described above. For example, the terminal device 2 may display as, for example, a table, information of the various curves shown in FIG. 3 to FIG. 6, FIG. 9, FIG. 11, FIG. 13, and FIG. 14. For example, the terminal device 2 may display various arbitrary curves as described above in overlapped fashion.)

Examiner note: Examiner consider the highest score (i.e., highest integrated value of net amounts of primary energy consumption) for curve G63 than the other curves that is in the score list (G61 to G63). The G63 curve display format is different from a second display format (G62 or G63) used for displaying other scores (integrated value of net amounts of primary energy consumption)  in the score list. 


However, MURAI does not teach coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.

In the related field of invention, Kojima teaches coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.(see para 112- the command value (FIG. 6A) related to  execution timing of the main injection Mn (injection start timing) is corrected  so as to converge the detection value of the main ignition timing (timing t10) obtained from the output from the cylinder pressure sensor 28 within a  predetermined range (threshold value TH11 to threshold value TH12). See para 123-125-the ignition-timing control execution flag F1 is set to "1" (Step S31).  (2) The correction coefficient K11 updated at Step S24 is not within the predetermined allowable range (first allowable range) (absolute value |K11|&gt;determination value TH13, Step S32), The determination value TH13 is  set in conformance with the case of the above-described threshold values TH11 and TH12 (Step S22 in FIG. 7), or set as a predetermined fixed value.  (3) A correction coefficient K12 updated at Step S34 (described later) is within a predetermined allowable range (second allowable range) (absolute value  At Step S34, a pilot injection amount controller B22 (second correction means) in FIG. 9 corrects a command value related to the injection amount of the pilot injection Pt (second command value) (more specifically, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side"), so as to move the detection value of the main ignition timing obtained from the output from the cylinder pressure sensor 28 (timing t10) to the delay side or the advance side in the same direction.  That is, when the sign of the correction coefficient K11 is "positive (+)", the injection amount of the pilot injection Pt is amount-reduced corrected so as to move the main ignition timing to the delay side, while when the sign of the correction coefficient K11 is "negative (-)", the injection amount of the pilot injection Pt is amount-increased corrected so as to move the main ignition timing to the advance side.  )

Examiner note: Examiner consider the first allowable range as the predetermined range when the sign of the correction coefficient K11 is "positive (+)", and second allowable range as the allowance range next to the predetermined range when the sign of the correction coefficient K12 is "negative (-)", Correction coefficient is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount). Detection value of the main ignition timing as the process value. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of calculating the integrated value of the net amounts 
of primary energy consumption in a loads as disclosed by MURAI to include coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a as taught by Kojima in the system of MURAI for detecting ignition timing of a main injection Mn (main ignition timing) and using combustion controller for compression-ignition direct-injection engine, applied to an engine system  having a compression ignition engine and a fuel injection valve for direct injection, to control the operation of at least one actuator in the system. (Abstract and para 002, Kojima)


12.           Claims 6-7 and 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al. (PUB NO: US 20170205452 A1), hereinafter MURAI in view of Kojima et al., (PUB NO: US 20080243358 A1), hereinafter Kojima and further in view of Jayaraman et al. (PUB NO: US 20180095859 A1)


Regarding claim 6 and 10 
The combination of MURAI and Kojima does not teach wherein the first display format and the second display format are reverse-display formats of each other. 
In the related field of invention, Jayaraman teaches wherein the first display format and the second display format are reverse-display formats of each other. (see para 26-The environment 100 comprises a plurality of features 101, a plurality of test cases 103, the software testing system 102, relevant features 104, and test management repository 105. The plurality of features 101 are associated with the software product, whereas, the plurality of test cases is associated with corresponding features. For example, "Feature 1" comprises Test cases 1 and "Feature 2" comprises Test cases 2. See para 43-46-From the above table 4, it can be observed that feature 1 (Product listing) has the highest impact score, whereas, feature 4 (User Profile) has the lowest impact score. From the above table 5, it can be observed that feature 1 (Product listing) has the highest test effort score, whereas, feature 2 has the lowest one.)


Examiner note: According to the specification para 57 reverse-displays for example the highest point and the lowest point out of the scores in each test. See table 4-5

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of calculating the integrated value of the net amounts 
of primary energy consumption in a loads as disclosed by MURAI and Kojima to include wherein the first display format and the second display format are reverse-display formats of each other as taught by Kojima in the system of MURAI for identifying relevant features of software product.  Based on the computed impact score, the test effort score, and the weightage factor, the device further determines a regression factor for each of the plurality of features. Further, the device identifies one or more relevant features amongst the plurality of features based on the regression factor. This way, the device facilitates structured regression planning and optimization for software testing. (Abstract and para 002, Jayaraman)



Regarding claim 7 and 11
The combination of MURAI and Kojima does not teach wherein the display displays a total score and a minus score sub-total of each of the respective simulation tests in the score list.
In the related field of invention, Jayaraman teaches wherein the display displays a total score and a minus score sub-total of each of the respective simulation tests in the score list.(see table 7 and para 51-52- Now, once all the computation is performed by the computing module 230, the next step is to determine an overall impact of the above computed scores (i.e., impact scores, test effort score, and weightage actor). For this, the determining module 232 may determine a regression factor 224 based on 

Examiner note: Examiner consider the test effect score as a total score and impact score as the minus score sub-total for the simulation tests cases (feature 1 to feature 4) . The impact store is computed by excluding the one or more de-scoped requirements from the one or more new requirements, the one or more updated requirements, and the one or more impacted requirements. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.           Claims 1-11 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090248175  A1  EGUCHI
Discussing the plant control system with an evaluation function calculating unit to calculate an evaluation function value from the model output obtained as a result of an operation carried out by the operation signal learning unit for the model, and an evaluation function adjusting unit to adjust evaluation function parameters used in calculation of an evaluation function. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147